Citation Nr: 1612591	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  14-40 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include psychosis and dysthymic disorder; and if so, whether service connection is warranted.

2.  Entitlement to service connection for hemorrhagic fever.

3.  Entitlement to service connection for a pulmonary disorder, to include bronchitis and pneumonia.

4.  Entitlement to service connection for the residuals of frostbite.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to August 1957.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008, June 2013, and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In June 2014, the Board denied the issue of entitlement to service connection for a lumbar spine disability and remanded the issue of entitlement to service connection for hemorrhagic fever in order for the agency of original jurisdiction (AOJ) to issue a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In October 2014, the Veteran submitted a substantive appeal for this issue as well as the additional issues now listed on the cover page above.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a pulmonary disorder and the residuals of frostbite are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  In August 1998, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (identified then as dysthymic disorder) on the basis that there was no evidence of this condition in service or for many years after service and no medical evidence linking this disorder to active duty service.

2.  In May 2010, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder on the basis that the evidence received since the August 1998 Board decision was not new and material.

3.  The Veteran appealed the May 2010 Board decision to the Court of Appeals for Veterans Claims (Court), and the Court affirmed the Board's decision pertaining to the claim of entitlement to service connection for a psychiatric disorder.  The May 2010 Board decision is final.

4.  The evidence received since the May 2010 Board decision regarding the claimed acquired psychiatric disorder does not relate to an unestablished fact at the time of the May 2010 decision, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder.

5.  The preponderance of the evidence is against a finding that the Veteran had hemorrhagic fever in service or that he currently has any residuals of hemorrhagic fever that are related to military service.


CONCLUSIONS OF LAW

1.  The May 2010 Board decision that denied entitlement to service connection for an acquired psychiatric disorder is final.  U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015). 

2.  The evidence received since the May 2010 Board decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for hemorrhagic fever are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The requirements of the statute and regulation have been met with regard to the claims.  VA notified the Veteran of the information and evidence needed to substantiate and complete his claim pertaining to hemorrhagic fever in April 2013, prior to the rating decision issued in June 2013.  Notice relating to the requirements of reopening a claim through the submission of new and material evidence was sent to the Veteran in November 2014.  While this occurred after the February 2014 adjudication of his claim to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the Board finds that the Veteran had actual notice of the requirements.  The Veteran had been previously informed of the requirements for reopening a claim for an acquired service connection with new and material evidence in January 2009.  The Veteran also returned the Notice Response to the November 2014 letter indicating that he had no other information or evidence to give VA to support his claim.  The Board therefore finds that no further readjudication of the claim was necessary, as the Veteran had no further information to provide in response to the November 2014 notice, and the error in timing of the notice is harmless error.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Board notes that the Veteran was not afforded a VA examination for the claim of entitlement to service connection for hemorrhagic fever.  However, as will be discussed more fully below, there is no competent and probative evidence indicating that the Veteran had hemorrhagic fever during service, that he currently has any residuals of hemorrhagic fever, or that any such symptoms are directly related to his military service.  Accordingly, the Board finds that the threshold has not been met to trigger VA's duty to obtain a VA examination, and no examination is warranted.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board acknowledges that while some of the Veteran's service treatment records and personnel records are of record, his complete service treatment records were not available.  March 2013 and August 2013 responses from the National Personnel Records Center (NPRC) indicated that the Veteran's records were fire-related and that all available records had been mailed.  The Veteran was notified in April 2013 that some of his military records may have been destroyed in the 1973 fire at the National Archives and Records Administration.  In March 2014, the Veteran was notified that all efforts had been made to obtain his complete service treatment and personnel records, but they could not be located and were unavailable for review.  Clinical records from 1956 for Fort Greely, Alaska, were also requested, but the February 2014 response from the NPRC was negative.  VA has a heightened duty to assist the Veteran in developing his claim when service treatment records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The Board finds that all reasonable efforts have been made to obtain the Veteran's service records relevant to the issues decided herein, and all obtainable records have been associated with the claims file.


As there is no indication that any failure on the part of VA to provide any additional notice or assistance reasonably affects the outcome of the issues decided at this time, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of these claims such that the essential fairness of the adjudication is not affected.

II.  New and Material Evidence for an Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder, which had its onset during his active duty service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran first applied for service connection for a nervous condition in January 1996.  A July 1990 VA examination, held in conjunction with a prior claim for pension, found that the Veteran had nervousness, including insomnia and decreased libido, and noted that the Veteran had never received psychiatric treatment.  The Veteran reported that he did not sleep much at night, woke up every so often, and had pain in his body, joints, and spine.  The Veteran was also afforded a VA psychiatric examination in July 1990, at which he was diagnosed with mild dysthymic disorder.  In addition to the July 1990 VA examination, at a June 1992 VA mental disorders examination the Veteran reported having insomnia one or two hours per night, and he was diagnosed with dysthymia.

The claim of entitlement to service connection for dysthymic disorder, claimed as a nervous condition, was denied in a December 1996 rating decision on the basis that the diagnosed disorder neither occurred in nor was caused by service.  The Veteran perfected an appeal of this decision in March 1997, and the claim was denied in an August 1998 Board decision on the basis that an acquired psychiatric disorder was not shown in service, was not diagnosed until many years after service, and was not shown to be related to service.  The August 1998 Board decision was not appealed, and it is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In March 2007, the Veteran submitted a request to reopen the claim pertaining to service connection for dysthymic disorder and psychosis.  The claim was denied in a July 2007 rating decision because no new and material evidence had been submitted.  The Veteran testified at a June 2008 RO hearing at which he stated that he lost control and had an altercation with a superior while in the military and was eventually discharged because of that, and this is why he believed his psychiatric disorder had its onset during service.

The Veteran perfected an appeal of the denial in March 2008, and a May 2010 Board decision then denied reopening the claim of entitlement to service connection for an acquired psychiatric disorder, finding that the evidence received since the August 1998 Board decision was not new and material.  The Veteran appealed this decision to the Court, and while an issue pertaining to a lumbar spine disorder was set aside and remanded, the Court affirmed the Board's decision pertaining to a psychiatric disorder.  The May 2010 Board decision is therefore also final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran submitted a new claim in June 2013.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence of record at the time of the last prior denial in May 2010 established that the Veteran had a current diagnosis of dysthymic disorder which included symptoms of sleep impairment, and he had testified there was an in-service incident which he believes marked the onset of his psychiatric disorder.  As none of the medical evidence at the time of the May 2010 Board decision constituted medical evidence of a nexus between a claimed in-service disease or injury and the current acquired psychiatric disorder, such nexus-related evidence would be material as it would relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.

The Veteran has not, however, submitted any additional evidence relating to the claim of entitlement to service connection for a psychiatric disorder.  While additional VA treatment records have been obtained, which do show that the Veteran had reported symptoms of depression and a history of sleep disturbance, this evidence is not new, as it was already well established by the record that the Veteran had such symptoms.  The VA treatment records are cumulative and do not relate to an unestablished fact, such as a nexus between the current symptoms and service, necessary to substantiate the claim.  Id.  The Veteran has not provided any additional testimony or submitted any further medical evidence relating to this claim.

None of the evidence received since the May 2010 Board decision and referable to the psychiatric disorder claim relates to an unestablished fact necessary to substantiate the claim.  In that regard, there is still no competent medical opinion on the matter of nexus or any other element which might raise a reasonable possibility of substantiating the claim, such as evidence relating to the onset of the disease or symptomatology during or after the Veteran's service.  Nor do any of the records received since the May 2010 Board decision include evidence of a diagnosis of psychosis, which would trigger a presumption relating to chronic disabilities.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 
In sum, the evidence not previously available and that has been received since the last final decision on the matter does not relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.  38 C.F.R. § 3.156.  The evidence received since May 2010 is either cumulative or redundant of the evidence of record at the time of the last final denial, and does not raise a reasonable possibility of substantiating the claim.  Thus, the evidence received since May 2010 is not new and material, and the requirements have not been met to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.

III.  Service Connection for Hemorrhagic Fever

The Veteran contends that he has hemorrhagic fever which was contracted while serving in the armed forces and required hospitalization.  Hemorrhagic fevers are a group of severe epidemic viral infections found mainly in tropical climates and transmitted by arthropod bites or contact with virus-infected rodents.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 692  (32nd ed. 2012).

As discussed above, establishing service connection generally requires evidence of a current disability, an in-service disease or injury, and a nexus between the current disability and the in-service event.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Fagan, 573 F.3d 1282; Shedden, 381 F.3d 1163.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection based on chronicity or continuity of symptomatology alone pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hemorrhagic fever is not a chronic disease, and thus this provision is not applicable at this time.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has applied the law and regulations discussed above, and does not find that service connection for hemorrhagic fever is warranted.

The Veteran has not met any of the required elements for service connection under Shedden, 381 F.3d 1163.  The Veteran has not been shown to have a current disability related to hemorrhagic fever.  The Veteran's VA treatment records are silent for any treatment related to hemorrhagic fever, nor do they indicate that he has ever had hemorrhagic fever.

The evidence also does not show any in-service incurrence of a hemorrhagic fever disease.  The Veteran's service treatment records are silent for any complaints or treatment related to hemorrhagic fever.  In June 1954, the Veteran complained of cold symptoms was diagnosed with influenza, virus type unknown.  The Veteran's August 1954 separation examination from his first period of service marked the sinuses, lungs and chest, heart, extremities, and psychiatric condition as normal and noted that there was nothing else in the medical history of clinical significance.  The Veteran's August 1957 separation examination also marked the sinuses, lungs and chest, heart, extremities, and psychiatric condition as normal.  It noted that the Veteran was hospitalized in 1953 in Germany for fever and noted that there was nothing else of clinical significance.

The Board finds that it is inherently not believable that the reference of the Veteran's August 1957 separation examination to "fever" is for hemorrhagic fever, but is much more likely related to his documented treatment for influenza.  The Veteran was not stationed in a tropical climate, and it is unlikely that he would contract a tropical infectious disease while stationed in Germany.  Lastly, as there has been no current disability or in-service disease or injury demonstrated, there is similarly no evidence of a causal relationship between the two.

The Board acknowledges that the Veteran is competent to report on his own symptoms as he experienced them.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay testimony is competent to describe observations, but must be weighed against the other evidence of record).  Lay witnesses are also competent to opine on some questions of etiology, and the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The question of whether the Veteran has at any time been diagnosed with a hemorrhagic fever relates to a specialized internal medical process which requires testing or educated observation of specific symptomatology, unlike the immediately observable cause-and-effect relationship of the type as to which the courts have found lay evidence to be competent.  Diagnosing such a disease is a complex medical matter, and the Veteran not been shown to have the appropriate medical training and expertise to opine on this question, and his testimony in this regard is therefore not found to hold any probative weight regarding this question.

To the extent that the Veteran has credibly reported that he was treated for some type of fever in service, but is mistaken regarding the diagnosis, the Board has remanded the issue of entitlement to service connection for a pulmonary disorder, as such a disorder is more likely associated with his documented medical symptomatology and will be addressed after further development, discussed below.

In sum, the weight of the competent and probative evidence of record therefore fails to establish that the Veteran had a hemorrhagic fever disease in service or that he currently has any residuals from such a disease which are related to his active duty service.  The preponderance of the evidence is thus against the claim of entitlement to service connection for hemorrhagic fever.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been received sufficient to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  The appeal is denied.

Entitlement to service connection for hemorrhagic fever is denied.


REMAND

I.  Pulmonary Disorder

The Veteran contends that he has a pulmonary disorder, to include residuals of bronchitis and pneumonia, which was incurred during his active duty service.

The Veteran's service treatment records indicate that in June 1954, the Veteran reported a chest cold and headaches, and was thought to have a common cold or possible lung infection.  He was placed under medical observation, and eventually found to have influenza, virus type unknown.  He was treated with antibiotics and force fluids.  In June 1957, the Veteran was treated for a sore throat and pain.  He was diagnosed with pharyngitis and bronchitis and prescribed medication.  His August 1957, separation examination notes that he was hospitalized in 1953 in Germany for fever.

The Veteran's VA treatment records show that in March 1990, the Veteran was diagnosed with an upper respiratory infection/viral syndrome.  In July 1990, the Veteran was referred for pulmonary problems and reported problems with his lungs dating back to 1974.  No significant pulmonary disease was found.  An August 1990 VA pulmonary examination found no significant pulmonary disease.  Pulmonary function tests found minimal airflow obstruction.  It was noted that the Veteran previously had a pulmonary condition while living in Chicago and was kept under treatment for one year.  A radiographic examination of the chest showed no evidence of significant cardiopulmonary abnormality.
At a June 1992 VA examination, the Veteran reported having pneumonia which required hospitalization while stationed in Germany in 1954, and tuberculosis in Chicago around 1970, which required treatment for one year.  He reported having shortness of breath the prior year.  The Veteran's respiration was clear to auscultation.  He was diagnosed with history of tuberculosis, inactive, and history of pneumonia.  In January 2008, the Veteran complained of cough, nasal congestion, sputum production, and left inguinal discomfort.  He was noted to have cold symptoms.

As the evidence does demonstrate that the Veteran was treated in service for bronchitis and influenza/lung infection and that he had recurring problems with his lungs afterwards, the Board finds that a VA examination is warranted in order to address the Veteran's current diagnoses relating to any pulmonary disorder and their likely etiology.  See McLendon, 20 Vet. App. at 81.

II.  Frostbite

In June 2008, the Veteran submitted a claim of entitlement to service connection for frostbite.  The Veteran testified at a June 2008 RO hearing that he took part in maneuvers in Alaska near the North Pole and contracted frostbite.  The claim was denied in October 2008, and after appealing the decision, it was denied by the Board in a May 2010 decision.  The Board found that the preponderance of the evidence was against finding that the Veteran currently suffered from any residuals of frostbite or that such were due to a disease or injury in service.  The decision noted that there was no "indication in the claims file of any situation of significantly extreme cold conditions that would suggest the possibility of such injury in service."  The Veteran appealed this decision to the Court, and the Court affirmed the Board's decision pertaining to the claim for service connection for frostbite.

The Veteran submitted a request to reopen the claim in June 2013, which was accepted by the RO as a claim to reopen the previously denied claim.  It was denied in a February 2014 rating decision on the basis that no new and material evidence had been submitted.

Since the May 2010 Board decision, the Veteran's service personnel records have been requested, and these records include a certificate for the "Way Below Zero Club" for the Veteran which notes that he participated in "Moose Horn" exercises at Fort Greely, Alaska in January and February 1956, where the temperature was minus 57 degrees Fahrenheit.  The Board has therefore recharacterized the matter as an original appeal because VA received additional service personnel records since the last final denial in May 2010, and these service personnel records provide support of the Veteran's assertions that he was exposed to severe cold weather temperatures in service which could have caused a frostbite injury.  As such, the personnel records are relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claim.  In light of this, the Veteran's original June 2008 claim must be reconsidered.  38 C.F.R. § 3.156(c).

The Veteran has submitted written statements describing how he had to wear extreme "Eskimo" like clothing while stationed in Alaska and acquired frostbite on his entire body, but especially in his lower extremities.  The Veteran's VA treatment records also show that he has been treated for edema of the legs.  The Veteran has therefore credibly testified that he incurred a frostbite/cold injury during service and that he believes these symptoms have continued to affect him to the present day.  As the Veteran has not yet been afforded a VA examination addressing the questions of his current diagnosis and the relationship of any current diagnosis to service, and there is insufficient medical evidence of record for the Board to adjudicate the issue at this time, a VA examination and medical opinion are needed prior to further adjudication.  See McLendon, 20 Vet. App. at 81.

III.  Treatment Records

The Veteran's VA treatment records show that he has been receiving medical care at the VA Caribbean Healthcare System in San Juan, Puerto Rico.  As additional, more recent records may provide evidence probative to determining the current severity of the Veteran's disabilities, all relevant treatment records dated since April 2014 must be acquired and associated with the claims file.

Additionally, while attempts have been made to obtain the Veteran's service treatment records and clinical records from Fort Greely, Alaska, the Veteran has also alleged that he was hospitalized in Germany for a pulmonary disease, and this is supported by the service treatment records which show treatment in Bad Nauheim and the Kirch-Goens military installation in Germany on June 1, 1956.  As the Veteran has indicated that his hospital stay was much more extensive than this, and clinical records may be filed separately from a veteran's service treatment records, often under the name of the facility, an attempt should be made to obtain any further treatment records prior to readjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the VA Caribbean Healthcare System in San Juan all outstanding, pertinent records of treatment of the Veteran since April 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2.  Obtain from the appropriate source any outstanding clinical records pertaining to hospitalization and treatment of the Veteran in Bad Nauheim and the Kirch-Goens military installation in Germany from June 1, 1956 to December 1, 1956, to include searches of records filed under the medical facility as well as under the Veteran.

If the search for records leads to negative results, the AOJ should notify the Veteran of this fact, explain the efforts taken, and describe further action (if any) to be taken.  If it is determined that there is no further reasonable action that can be taken, that should be set forth in a Formal Finding and the Veteran informed.
3.  Schedule the Veteran for a VA examination to determine the nature and etiology of all pulmonary disorders.  The VA examiner should review the file and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a)  Identify all pulmonary disorders, including any residuals of pneumonia and bronchitis.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the July 2013 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b)  For every diagnosed disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service.  

In providing this opinion, the examiner is asked to address the Veteran's treatment in service for bronchitis, influenza, and lung infection.



If the examiner cannot provide the requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any frostbite/cold injury residuals.  The VA examiner should review the file and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a)  Identify all frostbite/cold injury residuals.  Please discuss the Veteran's contentions that he has current symptoms of frostbite in his lower extremities, and if no such residuals are found, explain why.  

In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the June 2008 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  

b)  For every diagnosed disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service.  Please discuss the Veteran's service in Alaska and documented exposure to temperatures of minus 57 degrees Fahrenheit.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

5.  Provide the Veteran with adequate notice of the date and place of any requested examination at his latest address of record.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2015).

6.  After the above development has been completed, as well as any additionally indicated development, readjudicate the issues.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


